IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                No. 00-11383

                              Summary Calendar


UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                                   versus

REGINALD D. FINLEY,
                                                Defendant-Appellant.



            Appeals from the United States District Court
                  For the Northern District of Texas
                            (3:00-CR-4-1-X)


                              December 19, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Reginald Finley pled guilty pursuant to a written agreement to

being a felon in possession of a firearm and to failing to appear,

in violation of 18 U.S.C. §§922(g)(1) and 3146(a)(1). He argues

that he was denied effective assistance of counsel where his

attorney advised him to enter into a plea agreement from which he

received no benefit and in which he waived his right to appeal. We

find that    Finley   has    failed   to   demonstrate   that   counsel   was


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
ineffective.

     Finley argues that counsel was ineffective for failing to file

a pretrial motion to dismiss the indictment on the ground that §

992 (g)(1) is unconstitutional. This argument is foreclosed by our

precedent.1

     Finley also claims that the government failed to present

sufficient facts to prove that he had been convicted previously of

an offense punishable by a term exceeding one year, which is an

element of the offense. Because Finley did not raise this issue

below, we review only for plain error.2 We hold that there was no

clear error that affected Finley’s substantial rights.3

     AFFIRMED.




     1
         United States v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).
     2
         United States v. Williams, 264 F.3d 561, 574 (5th Cir.
2001).
     3
         Id.